Darrell Hickman, Justice, dissenting. In my judgment this is a case that could have been decided either way by the county and circuit courts, but both lower courts found that the petition should be denied. On appeal we must uphold those decisions unless we can say that they were clearly erroneous. Ark. Civ. P., Rule 52. There are two major flaws in the majority’s judgment. First, the opinion conveniently ignores the fact that Arkansas law gives the trial court some discretion in granting or denying a petition to incorporate. Ark. Stat. Ann. § 19-103 (Repl. 1980) reads: If the County Court shall be satisfied, after hearing such petition, ... it shall ... be deemed right and proper, in the judgment and discretion of the Court, that said petition shall be granted . . . .[Emphasis added.] This language can only mean that incorporation is not automatic, to be granted if form only is satisfied — if enough names are on a petition and if a map is filed. It is always a question of whether it is “right and proper” to grant an incorporation petition. Our cases bear this out. What is deemed right and proper has been discussed in several cases. It is not right and proper to incorporate solely to tax land. Waldrop v. Kansas City Southern Railway Company, 131 Ark. 453, 199 S.W. 369 (1917). Whether land is suited for “municipal purposes” is a consideration. Agricultural and timber lands are not such lands. McCarroll, Comm. of Revenues v. Arnold, 199 Ark. 1125, 137 S.W. 2d 921 (1940). Another consideration is whether the proposed limits of the town are unreasonably large. Arkansas and Ozark Railway v. Busch, 223 Ark. 27, 264 S.W. 2d 54 (1954). All of these factors have been recognized as legitimate considerations in a decision regarding incorporation. Every one of these was considered by the two trial courts in their decisions. From the testimony of the witnesses one cannot help but conclude that there were other solid reasons for not granting the petition. Michael Garman testified that he had lived in Wrightsville twenty-nine years and was a property owner. He opposed incorporation because of lack of planning; he did not see how the “town” could be supported; he did not know where the money was coming from and, furthermore, he knew that not all the citizens of Wrightsville wanted incorporation. It was stipulated that Nell Higgins, Betty Flowers, George B. Walton, J. B. Morgan, Lon Lorings and Charles Washington would testify to the same effect. A proponent of the plan, Charles Tatum, who owns a liquor store in Wrightsville and helped conduct the questionable survey, said he favored incorporation because they needed improvements: Police protection, fire protection, recreation, health services, streets and water. But he seemed to have no conception of how those improvements would be paid for. When pressed, he answered: A. No. I ain’t saying nothing about raising no revenue. Q. Well, what do you feel — how do you obtain services without raising revenue? A. How do you obtain services — Q. How do you — how are you going to obtain these services for your town without the money? Where’s the money going to come from? A. The money’s going to come from the people. Q. How are the people going to get it? A. I don’t know how they’re going to get it. Q. Are they going to be taxed? A. I don’t think so. Q. Well, where’s the money going to come from? A. Well, the money’s got to come from the people. Q. Okay. I won’t belabor the point. I think you’ve made it for me. A. See, because whatever you want, we know we’ve got to pay for it. Q. Okay. A. If we get any kind of improvements, we know we got to pay for it. Q. Okay. Are people just going to come give money to make those things happen? A. Well, I think that the point you want to ask is are we going to raise taxes. Q. No. A. I’m saying no. We ain’t going to raise taxes. Q. Okay. Where is the money going to come from? A. But to pay for some of these improvements, we might — one of the best ways to collect this money from each individual is to put it on your tax bill. Q. Okay. A. But we won’t raise no taxes. Q. Okay. A. We’ll probably pay for some out of improvements on your tax bill, but I’m saying we won’t be raising no taxes. The lower courts found the area “unreasonably large,” a finding that I cannot say is clearly wrong, not if the fact finders are given any say in the matter. But the majority, totally ignoring the prerogatives of the lower courts and totally ignoring the legal discretionary power of those courts, has substituted its judgment for that of the lower courts, saying: “We are of the opinion that the area does not fall within the definition of unreasonably large.” Therein lies the second major flaw in the majority’s decision. The majority is acting like a trial court, substituting its judgment for that of two courts that are charged to determine the facts and use their discretion. In my judgment the majority has not only departed severally from the dictates of the statutes and our prior decisions but has also exceeded its authority. Obviously the lower courts were not satisfied in this case that it was right and proper to grant incorporation for any number of valid reasons, all of which have been recognized by us as legitimate reasons for denying incorporation. I respectfully dissent.